DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (U.S. PG Pub. 2020/0156254). 



As to claim 1, Li teaches a method comprising: defining a plurality of variables to modify in a control loop[0085, 0108 – key points, threshold, difference etc.]; wherein the control loop is associated with a runtime execution platform(element 210) in communication with a network[0093].  collecting first performance data of the network by the control loop using a first variable of the plurality of variables while executing the control loop; generating a first result based on the collecting first data step[0086] (fig. 1); substituting a second variable of the plurality of variables for the first variable; collecting second performance data using the second variable while executing the control loop (next iteration); generating a second result based on the collecting second performance data step[0086]; comparing the first result and the second result; and taking an action based on the comparing step[0086-0087].  

As to claim 2, Li teaches wherein the taking step comprises publishing the first result and the second result(bounding box is set in the program).  

As to claim 3, Li teaches wherein the plurality of variables comprises modifying the processing order of functions executed in the control loop[0108 – modifies steps depending on validity of keypoints see fig. 1 also]. 
 
As to claim 4, Li teaches wherein the plurality of variables comprises two or more threshold values and the taking step comprises selecting one of the two or more threshold values to use when executing the control loop[0108]. 

As to claim 5, Li teaches wherein the plurality of variables comprises variables used to scale an operation and the taking step scales the application based on the comparing step[0021].  

As to claim 6, Li teaches wherein the plurality of variables comprises variables that simulate failures and the method further comprises analyzing the reconfigurability of a system based on the simulated failures[0108 invalid keypoint].  

As to claim 7, Li teaches further comprising repeating the substituting step, collecting step, generating step and comparing step for additional variables of the plurality of variables (see fig. 1 loop and [0108]).  

As to claim 8, Li teaches further comprising setting a threshold value and wherein the repeating step is halted based on calculations in the control loop exceeding the threshold value[0108].  

As to claim 11, Li teaches a method comprising: configuring a decision recipe[0108, 0110]; executing a control loop using a first variable from the decision recipe (fig. 1).  See claim 1 for the remaining claim limitations. 

As to claim 12, Li teaches further comprising grading the first result and the additional results[0020].  

As to claim 13, Li teaches wherein the grading is based on performance results[0020].  

As to claim 14, Li teaches wherein the grading is based on conformance to policies[0020].  

As to claim 15, Li teaches further comprising taking an action based on the first result and the additional results(fig. 1 - placement of results).  

As to claim 16, Li teaches further comprising comparing the first result and the additional results to determine an optimized variation and wherein the action includes using the optimized variation during operation of a platform[0020, 0119].  

As to claim 17, Li teaches a control loop for a platform comprising: a decision recipe design module[0108, 0110]; a data collection module configured to collect data from operation of platform[0098]; an input-output interface[0098];  15 4820-9767-1565.12018-1349 /101900.002228PATENT a processor coupled to the input-output interface wherein the processor is coupled to a memory[0098], the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising[0098].  The remaining limitations can be seen in claim 1 and claim 11.

As to claim 18, Li teaches wherein the operations further comprise comparing the first result and the additional results to determine an optimized variation and wherein the 

As to claim 19, Li teaches wherein the decision recipe comprises a set of variables based on policies[0020].  

As to claim 20, Li teaches wherein the decision recipe comprises a set of thresholds and the operations further comprise determine a threshold from the set of thresholds for operation of the platform[0108].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. 2020/0156254) in view of Baker (U.S. PG Pub. 2014/0281595).

Li teaches most of the claimed invention, but fails to show that a loop’s iterations can be done periodically or over a period of time.  However, this is an obvious variation as taught by Baker as follows:


As to claim 9, Baker teaches wherein the repeating step is performed periodically[0127].  

As to claim 10, Baker teaches wherein the repeating step is performed for a set period of time[0127].  



It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Li with Baker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be Li control loop exit being based on time (as done in Baker).  Li teaches that the loop . 

Response to Arguments
Applicant's arguments filed 9-27-21 have been fully considered but they are not persuasive Applicant argues that the newly added limitations are not taught by Li.  Examiner disagrees; the newly added limitations fail to overcome the current rejection.  The amendments add very generic language to the claims. Specifically, the claims state that wherein the control loop is associated with a runtime execution platform in communication with a network.  Given the BRI this is a control loop that is associated (no association is described) with a runtime execution platform (this can be any computing system) and is connected to the network.  All of this is in Li in the cited portions above. Next Applicant has amended the data to include performance data, however, performance data is not defined in the claims or the specification.  So any data (including the data such as the keypoint) can be used since it is performing on the network.  As Examiner suggested previously the claims would benefit from context and specific embodiments. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119